Citation Nr: 1403586	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-22 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for hypertension.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain, right knee (right knee disability).

4.  Entitlement to a compensable initial disability rating shin splints, left lower extremity.

5.  Entitlement to a compensable initial disability rating shin splints, right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida that granted service connection for the Veteran's hypertension, GERD, right knee disability, shin splint disabilities, and plantar fasciitis.

A December 2011 rating decision granted entitlement to higher 10 percent ratings for the Veteran's GERD, right knee disability, and plantar fasciitis.  As this did not constitute a grant of the full benefits sought on appeal, these matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

On his Form 9 appeal, the Veteran requested a Travel Board hearing, which was scheduled for July 2012 at the RO in St. Petersburg, Florida.  The Veteran failed to appear, and he has not asserted any good cause for such.  Therefore, the Veteran's request for a Board hearing is considered withdrawn, and these matters are ready for decision.

With regard to the Veteran's claim for a compensable initial rating for hypertension, the Board notes that several VA treatment records appear to be missing from the claims file.  At the same time, however, based on the medical evidence already of record, including two VA examinations dated in August 2009 and April 2011, the Board finds that a higher 10 percent rating is warranted for the entire period on appeal (based on his documented history of diastolic pressure of 100 or greater and requiring continuous medication for control).  As the Veteran's claim dates back to January 2007, and because a 10 percent rating is warranted based on the medical evidence already of record, the Board finds that it would be unreasonable to remand the entire claim and thereby delay the payment of additional benefits to the Veteran for which entitlement is already shown at this time.  Therefore, the Board has bifurcated the claim by granting herein entitlement to a higher 10 percent initial disability rating for the Veteran's hypertension for the entire period on appeal, and then remanding the issue of entitlement to an initial disability rating in excess of 10 percent.

The issues of entitlement to an initial disability rating in excess of 10 percent for hypertension, and to higher initial ratings for the Veteran's GERD, right knee disability, shin splints (bilateral lower extremities), and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by the need for continuous medication for control and a history of diastolic pressure of 100 or greater; diastolic pressure of 110 or more, or systolic pressure of 200 or more, has not been shown at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for a 10 percent initial disability rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a compensable initial rating for hypertension, as explained in the introduction above, the Board has granted entitlement to a higher 10 percent rating herein, and then remanded the issue of entitlement to an even higher initial rating for the entire period on appeal.  Therefore, the Board finds that any issue as to the duty to notify or assist under the VCAA is moot, as that portion of the Veteran's claim not being granted herein has been remanded for further development.

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hypertension is currently assigned a noncompensable rating under Diagnostic Code 7101, effective January 4, 2007, the day after the Veteran's separation from service.  See 38 C.F.R. § 4.104 (2013).  The Veteran seeks a higher initial rating.

Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2013).

By way of background, the Board notes again that the Veteran's is service-connected for hypertension the day after his discharge from service.  His service treatment records reflect a history of diastolic blood pressure readings of 100 or more, and that he was diagnosed with hypertension and prescribed Lisinopril for treatment in September 2004.  See, e.g., January 31, 2002 (100), October 28, 2002 (103), May 15, 2003 (100), December 9, 2003 (112 and 108), September 16, 2004 (Lisinopril).  His October 2006 separation report of medical history reflects a notation by the clinician that the Veteran had a history of hypertension and was on medication.

The Veteran was provided with VA examinations in August 2009 and April 2011.  The Board also acknowledges that although the Veteran failed to report to a scheduled December 2007 VA examination, in March 2008, the Veteran provided a new mailing address in St. Petersburg, Florida, and on his November 2008 notice of disagreement, he included another new address in Irvine, California and asserted that he had requested that the scheduled December 2007 VA examination be rescheduled (prior to the examination) because he was moving, but it was never rescheduled and the December 2007 rating decision was issued.  Ultimately, the examination was rescheduled and performed in August 2009.

The August 2009 VA examination report reflects that the examiner noted the Veteran's history in service of diagnosis of hypertension and being prescribed Lisinopril for treatment.  The examiner noted that the Veteran was presently prescribed Lisinopril and maxzide for treatment.  The Veteran's blood pressure readings were 132/94, 125/89, and 121/85.

The April 2011 VA examination report also reflects diagnosed hypertension, and it was noted that the Veteran's Lisinopril had been increased and maxzide had been added due to poor control.  The Veteran's blood pressure readings were 135/73, 128/73, and 126/69.

VA treatment records in the claims file reflect that the Veteran has been followed for his diagnosed hypertension and has been prescribed Lisinopril and maxzide for control.  His blood pressure reading was 120/90 in October 2007, 117/75 in November 2007, 130/80 in March 2009, and 128/79 in April 2009.

In light of the above, the Board finds that the criteria for a 10 percent disability rating for the Veteran's hypertension have been met under Diagnostic Code 7101 for the entire period on appeal.  As shown above, the Veteran is shown to have a history of diastolic blood pressure readings of 100 or greater, and his blood pressure requires continuous medication.  The Board again notes that the period on appeal begins the day after the Veteran's separation from service, and he was shown in service to have diastolic readings of 100 or greater until he was placed on Lisinopril for control in September 2004, not even three years prior to the period on appeal.

With regard to whether the evidence of record establishes entitlement to an initial rating in excess of 10 percent, the Board notes that none of the medical evidence of record at this time shows diastolic pressure readings of 110 or more, or systolic pressure readings of 200 or more so as to warrant the next higher 20 percent scheduler rating.  Therefore, at this time, entitlement to the next higher rating is not shown.  Because, however, it appears that certain VA treatment records may be missing from the claims file, the Board has remanded herein the issue of entitlement to an initial disability rating in excess of 10 percent disabling for the Veteran's hypertension for the entire period on appeal.

Although a higher 10 percent initial disability rating is being granted herein for the entire period on appeal, and entitlement to an initial disability rating in excess of 10 percent is being remanded for further development, the Board has nevertheless considered whether the evidence of record at this time warrants referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2013).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, having carefully reviewed the evidence of record, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board adds that the rating criteria contemplate blood pressure readings well in excess of the Veteran's readings shown during the period on appeal (and prior to), with corresponding higher ratings.  Also, the Veteran has never asserted any unusual disability picture.  Rather, the Veteran has cited the fact that required medication for continuous control meets the criteria for a higher rating.  See Statement in Lieu of Form 646, March 2012.

The Board has also considered whether staged ratings are warranted.  However, for the reasons explained above, the Board finds that the current 10 percent rating is appropriate for the entire period on appeal.  See Fenderson, supra.

In sum, the preponderance of the evidence is in favor of granting a 10 percent rating for the entire period on appeal for the Veteran's hypertension; the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Entitlement to an initial disability rating in excess of 10 percent is addressed in the remand section below.


ORDER

Entitlement to an initial disability rating of 10 percent for hypertension is warranted.


REMAND

The Veteran's hypertension, GERD, right knee disability, and bilateral plantar fasciitis are all assigned 10 percent initial disability ratings, effective January 4, 2007, the day after the Veteran's separation from service.  His shin splints, left and right lower extremities, are each assigned noncompensable initial disability ratings, also effective January 4, 2007.  The Veteran seeks higher initial ratings.

The medical evidence of record includes VA examination reports dated in August 2009, September 2009, and April 2011.  Also of record are VA treatment records from the Gainesville, Florida VA system dated from October 2007 to November 2007 (printed in January 2008), and from the Loma Linda, California VA system dated from February 2009 to April 2009 (printed in July 2009).  The December 2011 Supplemental Statement of the Case, however, cites the evidence of record as including VA treatment records from the Gainesville, Florida VA system dated through February 2008, from the Loma Linda, California VA system dated through May 2010, and from the Orlando, Florida VA system dated from March 2010 to November 2011.  These records, however, have not been associated with the claims file.  The Board adds by way of background that it appears that the Veteran moved from Florida to California sometime around November 2008 (as his November 2008 notice of disagreement reflects a Ft. Irwin, California address), and that he notified the RO in February 2010 that he had moved to Cocoa, Florida.  Therefore, the Board finds that a remand is necessary so that any outstanding VA treatment records from the Gainesville, Florida VA system dated since November 2007, from the Loma Linda, California VA system dated since April 2009, and from the Orlando VA system dated since March 2010 may be associated with the claims file before a decision may be made on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records from the Gainesville, Florida VA system dated since November 2007, from the Loma Linda, California VA system dated since April 2009, and from the Orlando, Florida VA system dated since March 2010 and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


